Citation Nr: 0719986	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-24 650A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs educational assistance under Chapter 30, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran has verified active service from May to October 
1969 and from February 1987 to December 2004, with an 
additional period of three years five months and 29 days of 
active service, which includes his earlier period of active 
service in 1969.  The veteran reports he re-entered active 
duty in October 1984.  He also had service in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The claims folder was subsequently 
transferred to the New Orleans, Louisiana, RO.

In July 2006, the veteran testified at a hearing held before 
the undersigned Veterans Law Judge.  During the hearing, the 
veteran submitted additional evidence that was accompanied by 
a waiver of RO consideration.  This evidence will be 
considered by the Board in the adjudication of this appeal.


FINDING OF FACT

The veteran initially served on active duty from May to 
October 1969, a period of less than 180 days, and thus 
entered active service prior to June 30, 1985.


CONCLUSION OF LAW

The requirements for basic eligibility for VA educational 
assistance under Chapter 30, Title 38, United States Code, 
have not been met.  38 U.S.C.A. § 3011 (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

The veteran is currently seeking entitlement to Chapter 30 
educational benefits.  The Board notes, however, that his 
contentions indicate that he is unclear regarding eligibility 
under Chapter 34 and eligibility under Chapter 30.  As such, 
the Board also will discuss Chapter 34 eligibility to clarify 
the discrepancies regarding eligibility between the two 
educational programs.

Pursuant to 38 U.S.C.A. § 3462, a veteran's ending date of 
eligibility for educational assistance benefits under Chapter 
34, Title 38, United States Code, is not more than ten years 
after his release from his last period of active duty after 
January 31, 1955.  However, 38 U.S.C.A. § 3462(e) provides 
that no educational assistance shall be afforded any eligible 
veteran under Chapter 34 after December 31, 1989.  The entire 
Chapter 34 program ended by law effective December 31, 1989, 
and no benefits can be paid under that program after that 
date.  

The Board notes that it appears that the veteran is seeking a 
conversion of Chapter 34 benefits to Chapter 30 benefits.  
There are specific laws and regulations governing this type 
of eligibility that are separate and distinct from the laws 
and regulations governing Chapter 34 eligibility alone and 
eligibility for veterans who were not originally entitled to 
Chapter 34.  

Here, as the evidence shows and the veteran acknowledges, he 
served on active duty for less than 180 days prior to January 
1, 1977.  Eligibility for educational assistance under 
Chapter 34 was established for those veterans who (A) served 
for a period of more than 180 days, any part of which 
occurred after January 31, 1955, and before January 1, 1977, 
and who were discharged or released therefrom under 
conditions other than dishonorable; (B) who contracted with 
the Armed Forces and were enlisted in or assigned to a 
reserve component prior to January 1, 1977, and as a result 
of such enlistment or assignment served on active duty for a 
period of more than 180 days, any part of which commenced 
within 12 months after January 1, 1977, and were discharged 
or released therefrom under conditions other than 
dishonorable; or (C) were discharged or released from active 
duty, any part of which was performed after January 31, 1955, 
and before January 1, 1977, or following entrance into active 
service from an enlistment provided for under subparagraph 
(b), because of a service-connected disability.  38 U.S.C.A. 
§ 3452(a)(1).

In this case, the veteran did not enter active duty after 
June 30, 1985 as required for entitlement to benefits under 
Chapter 30, of Title 38, United States Code.  In addition, 
because he served less than 180 days between 1955 and 1978 
and was not discharged due to a service-connected disability, 
he had no Chapter 34 benefits that could be converted to 
Chapter 30 benefits.  Thus, even considering his many 
additional years of active service, which at the hearing the 
veteran reported began in October 1984, it is not of 
consequence because the uncontroverted evidence shows that he 
initially entered active duty before June 30, 1985, did not 
serve a period of at least 180 days prior to January 1, 1977, 
or commenced within 12 months of January 1, 1977, or was he 
discharged from any period of service before January 1, 1977 
because of service connected disability.  

Thus, although the Board has considered his contentions, the 
Board concludes that the veteran is not eligible for Chapter 
30 educational assistance benefits.  The legal criteria 
governing eligibility are very specific, and require that a 
veteran first enter active duty after June 30, 1985, and 
serve at least three years of continuous active duty or be 
released for a reason set out in the statute.  38 U.S.C.A. 
§ 3011(a)(1).

In this case, the veteran did not first enter active duty 
after June 30, 1985.  The record reflects that the veteran 
served on active duty from May to October 1969.  Thus, he did 
not first enter active duty after June 30, 1985, as is 
required to establish eligibility under 38 U.S.C.A. 
§ 3011(a)(1)(A).

The Board acknowledges the veteran's contention that he 
relied on the advice of military personnel who told him he 
was eligible for education benefits.  In support, he cites an 
October 2004 letter that is signed by a counselor with the 
Army Continuing Education System, which he submitted on the 
day of the hearing accompanied by a waiver of RO 
consideration.  The Board observes that the letter reflects 
that the veteran was counseled on that date, and states, 

I have received counseling on Veterans' Education 
Benefits.  I entered active duty prior to 1 January 1977 
and qualified for benefits under Chap. 34, Vietnam Era 
GI Bill.  I have met the necessary requirements for the 
conversion of MGIB and understand that I have ten years 
from the date of separation to use these benefits.

The veteran essentially asserts that he should not be 
penalized because he was mislead.  Pursuant to federal 
statute, however, eligibility must be based on an initial 
entry into service after June 30, 1985, and the VA is not 
free to disregard such federal statutory requirements.  See 
Harvey v. Brown, 6 Vet. App. 416 (1994).  In this regard, the 
Board recognizes that the veteran served on active duty for 
more than 20 years and does not want to in any way diminish 
his sacrifice to this country.  The Board, however, is 
constrained by law, which requires that if the veteran 
entered service prior to January 1, 1977, he must have 
eligibility for Chapter 34 benefits to convert to Chapter 30 
benefits and here the veteran has no eligibility for Chapter 
34 benefits.

As such, the Board finds that basic eligibility to receive 
educational benefits under Chapter 30, Title 38, United Sates 
Code, is precluded by law.  38 U.S.C.A. § 3011(a).  In cases 
where, as here, the law is dispositive, the claim should be 
denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

As a final point, the Board acknowledges that during the July 
2006 Board hearing the veteran challenged the RO's finding 
that received education benefits under Chapter 1606 of Title 
10, United States Code, based on his service in the Reserves.  
In this regard, as the veteran pointed out during the 
hearing, the Statement of the Case reflects that the RO 
indicated that the veteran had eligibility for Chapter 1606 
benefits, used those benefits, and his delimiting date for 
use of those benefits had expired.  This appeal is limited to 
the veteran's basic eligibility for Chapter 30 educational 
benefits, and the issue regarding whether an extension of the 
delimiting date for Chapter 1606 benefits is not before the 
Board.  The veteran, however, is free to raise this issue 
with the RO.  


ORDER

Basic eligibility for VA educational assistance under Chapter 
30, Title 38, United States Code, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


